DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6, and 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 13, 15-16 of U.S. Patent No. 10,830,653. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the instant application and claims 1 and 13 of the ‘653 patent disclose a force sensing device, signal conditioning circuitry, a housing, snap structures (claim 1) and a coupling interface with a coupling (claim 13).
Claim 1 of the instant application and claim 16 of the ‘653 patent disclose a force sensing device, signal conditioning circuitry, a housing, snap structures, and a coupling interface.
Claim 2 of the instant application and claims 1 and 13 of the ‘653 patent disclose the aperture.
Claim 2 of the instant application and claim 16 of the ‘653 patent disclose the aperture.
Claim 3 of the instant application and claims 1 of the ‘653 disclose that the force sensing device comprises a ring structure, inherently possessing an outer diameter.
Claim 3 of the instant application and claim 16 of the ‘653 patent disclose that the force sensing device comprises a ring structure, inherently possessing an outer diameter.
Claim 6 of the instant application and claim 1 of the ‘653 patent disclose at least one push structure that pushes on a substrate to press fit the ring structure into the housing.
Claim 6 of the instant application and claim 16 of the ‘653 patent disclose push structures for press fitting a ring structure of the force sensing device in the coupling interface of the housing.
Claim 7 of the instant application and claims 1, 8, and 13 of the ‘653 patent disclose a force sensing device (claim 1), signal conditioning circuity (claim 1), a housing (claim 1), snap structures (claim 1), a coupling interface (claim 13), push structures for press fitting a ring structure of a force sensing device in a coupling interface of the housing (claim 1), and the force sensing device being disposed on a first surface of the substrate (claim 8).
Claim 10 of the instant application and claims 1, 8, 10, 11 and 13 of the ‘653 patent disclose a force sensing device (claim 1), signal conditioning circuity (claim 1), a housing (claim 1), snap structures (claim 1), a coupling interface (claim 13), push structures for press fitting a ring structure of a force sensing device in a coupling interface of the housing (claim 1), and the force sensing device being disposed on a first surface of the substrate (claim 8), the substrate having a second surface with the signal conditioning circuitry configured on the first surface of the substrate, a plurality of electrical contact pads on the second surface and a plurality of wedge terminals (claim 11).
Claim 11 of the instant application and claims 1, 13 and 15 of the ‘653 patent discloses a gel based coupling comprising a gel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bentley et al. (PB-PUB 2010/0206046) in view of Milley et al.  (PG-PUB 2014/0130605) and Beard (U.S. Patent 4,825,876).
Considering claim 1, Bentley discloses a system for sensing a force applied by an external source in a fluid monitoring tube, the system comprising:
	-  a force sensing device 180 ([0024]);
-  signal conditioning circuitry 170 configured to be electrically coupled to the force sensing device 180 ([0024], [0026]); and
-  a housing 135 configured to enclose the force sensing device 180 and the signal conditioning circuitry 170 ([0025]).
The invention by Bentley fails to explicitly disclose that the housing comprises a snap structure configured to attach the housing to a base plate and retain the force sensing device and the signal conditioning circuitry in the housing.
However, Milley teaches the use of a housing member 247 that comprises a snap structure ([0038]) configured to attach the housing 247 to a base plate 248 and retain at least a force sensing device 214 and a signal conditioning circuitry 217in the housing (Figure 9; [0039]).
Bentley mentions that the cover may be added to the housing so as to seal the pressure sensor die, but is otherwise silent to the type of connection provided between the cover and the base of the housing.  Milley specifically teaches the use of snap connections as a desirable means for securing a cover to a housing.  One of ordinary skill in the art could have simply substituted the snap connections taught by Milley for the connection used by Bentley and the results of the substitution would have been predictable and repeatable.  Milley notes that the cover may be affixed in any desirable manner and equates adhesive, snap and any other connection type as being equivalent.  It can then be reasonable assured that the snap connection will be functional equivalent to other connection techniques.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a housing with snap structures to attach the housing to a base plate comprising the sensing device and signal conditioning circuitry, as taught by Milley, in the invention by Bentley.
Bentley, as modified by Milley, discloses a pressure sensor for use in a flow monitoring tube, but fails to explicitly disclose that the housing defines a coupling interface configured to provide a path for the force to be transferred to the force sensing device through a coupling.
However, it is well known in the art, as evidenced by at least Beard, to utilize a housing having an aperture 68 configured to provide a coupling interface 66 configured to provide a path for the force to be transferred to the force sensing device through a coupling 64 (Figure 3; Abstract; Column 4, lines 67-68; Column 5, lines 1-16).
Therefore, it would have been obvious to utilize a coupling interface and coupling in the invention by Bentley, as modified by Milley, as taught by Beard.  The motivation for doing so is to couple the pressure influence of the fluid flow to the sensor without letting the fluid come into contact with the electronics of the sensor (Column 5, lines 3-13).
Considering claim 2, Bentley, as modified by Milley, fails to disclose that the coupling interface is an aperture.
However, it is well known in the art, as evidenced by at least Beard, to utilize a housing having an aperture 68 configured to provide a coupling interface 66 configured to provide a path for the force to be transferred to the force sensing device through a coupling 64 (Figure 3; Abstract; Column 4, lines 67-68; Column 5, lines 1-16).
Therefore, it would have been obvious to utilize an aperture as a coupling interface in the invention by Bentley, as modified by Milley, as taught by Beard.  The motivation for doing so is to couple the pressure influence of the fluid flow to the sensor without letting the fluid come into contact with the electronics of the sensor (Column 5, lines 3-13).
Considering claim 3, Bentley, as modified by Milley, fails to explicitly disclose that the force sensing device has an annular ring structure with an outer diameter.  
However, Beard teaches a force sensing device 34 having an annular ring structure 62 with an outer diameter (Figures 2-3 and 9; Column 4, line 67 - Column 5, line 15).
Therefore, it would have been obvious to one of ordinary skill in the art to utilize a force sensing structure having an annular ring structure with an outer diameter, as taught by Beard, in the invention by Bentley, as modified by Milley.  The motivation for doing so is to snuggly couple the pressure influence of the fluid flow to the sensor without letting the fluid come into contact with the electronics of the sensor (Column 5, lines 3-13).
Considering claim 4, Bentley, as modified by Milley, fails to explicitly disclose that the coupling interface is a radial seal ring structure configured to engage the outer diameter of the annular ring structure of the force sensing device.
However, Beard teaches a force sensing device 34 having an radial seal ring structure 68 configured to engage the outer diameter of the annular ring structure 62 (Figures 2-3 and 9; Column 4, line 67 - Column 5, line 15).
Therefore, it would have been obvious to one of ordinary skill in the art to utilize a force sensing structure having an annular ring structure with an outer diameter, as taught by Beard, in the invention by Bentley, as modified by Milley.  The motivation for doing so is to snuggly couple the pressure influence of the fluid flow to the sensor without letting the fluid come into contact with the electronics of the sensor (Column 5, lines 3-13).
Considering claim 11, Bentley, as modified by Milley, fails to disclose the coupling.
However, it is well known in the art, as evidenced by at least Beard, to utilize a gel-based coupling 64 (Figure 3; Abstract; Column 4, lines 67-68; Column 5, lines 1-16).
Therefore, it would have been obvious to utilize a coupling interface and coupling in the invention by Bentley, as modified by Milley, as taught by Beard.  The motivation for doing so is to couple the pressure influence of the fluid flow to the sensor without letting the fluid come into contact with the electronics of the sensor (Column 5, lines 3-13).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bentley et al. (PB-PUB 2010/0206046) in view of Milley et al.  (PG-PUB 2014/0130605) and Beard (U.S. Patent 4,825,876), as applied to claim 3, above, and further in view of Eckhardt et al. (PG-PUB 2017/0191895).
Considering claim 5, Bentley, as modified by Milley and Beard, discloses the annular ring structure contains a coupling material made of incompressible gel and snugly fits within a radial seal ring structure, but fails to explicitly disclose that the annular ring structure is a metal ring.
However, Eckhardt teaches the use of a metal ring 32 to contain an incompressible gel coupling material 38 ([0028]; [0033]; [0047]).  
One of ordinary skill in the art could have simply substituted the known metal ring of Eckhardt for the material of the ring of Beard and the results of the substitution would have bene predictable and repeatable.  It is known from Beard that the annular ring serves to contain the incompressible gel, and it is known from Eckhardt that the metal annular ring serves to contain the incompressible gel, hence, the annular ring of Beard and the metal annular ring of Eckhardt are considered functionally equivalent for the purpose of containing an incompressible gel.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize metal as the annular ring structure.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bentley et al. (PB-PUB 2010/0206046) in view of Milley et al.  (PG-PUB 2014/0130605) and Beard (U.S. Patent 4,825,876), as applied to claim 11, above, and further in view of Frank et al. (U.S. Patent 4,920,972).
Considering claim 12, Bentley, as modified by Milley and Beard disclose the use of a silicone gel coupling material, but fails to explicitly disclose that the gel is biocompatible RTV material.
However, Frank teaches the use of a biocompatible RTV silicone gel 50 acting as a coupling material between a fluid pressure and a pressure sensor (Figures 1 and 3; Column 2, lines 13-57; Column 3, line 23 - Column 4, line 21; it is known that PDMS is biocompatible).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a biocompatible RTV gel in the invention by Bentley, as modified by Milley and Beard, as taught by Frank.  The motivation for doing so is to provide an inert pressure transmissible coupling that does not require elevated temperatures to cure.
Considering claim 13, Bentley, as modified by Milley and Beard already discloses a silicone gel.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bentley et al. (PB-PUB 2010/0206046) in view of Beard (U.S. Patent 4,825,876).
Considering claim 14, Bentley discloses an apparatus for sensing a force applied by an external source in a fluid monitoring tube, the system comprising:
-  a force sensing assembly, the force sensing assembly comprising:
		-   a force sensing device 180 ([0024]);
-  signal conditioning circuitry 170 configured to be electrically coupled to the force sensing device 180 ([0024], [0026]);
-  a substrate 130, the substrate comprising a first surface and a second surface opposite the first surface ([0024]);
-  wherein the force sensing device and the signal conditioning circuitry are each disposed on the first surface of the substrate (Figure 3; [0024]); and 
-  a housing 135 configured to enclose the force sensing assembly ([0025]).
The invention by Bentley fails to disclose a plurality of electrical contact pads disposed on the second surface of the substrate.
However, Beard teaches circuitry on a first surface of a substrate 34, electrical contact pads and wedge terminals 38 on an opposing surface of the substrate (Figure 3, wherein wedge terminals wrapped about substrate 34 form contact pads on the surface facing the wiring and connect with the circuitry on the opposing surface thereof; 78 and 38 form a via along and through substrate 34, which then wraps around to an opposing surface before connecting with the wires).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the wedge terminal and contact pad technique of Beard in the invention by Bentley.  The motivation for doing so is to ensure uninterrupted contact between the wiring and the internal circuitry, as suggested by Beard.  Furthermore, it is noted that Bentley already contemplates the use of vias within a substrate.
Considering claim 15, Bentley discloses the substrate is a printed circuit board (PCB) ([0024], [0028-29]).
Considering claim 16, Bentley fails to disclose a plurality of wedge terminals.
However, Beard teaches circuitry on a first surface of a substrate 34, electrical contact pads and wedge terminals 38 on an opposing surface of the substrate (Figure 3, wherein wedge terminals wrapped about substrate 34 form contact pads on the surface facing the wiring and connect with the circuitry on the opposing surface thereof; 78 and 38 form a via along and through substrate 34, which then wraps around to an opposing surface before connecting with the wires).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the wedge terminal and contact pad technique of Beard in the invention by Bentley.  The motivation for doing so is to ensure uninterrupted contact between the wiring and the internal circuitry, as suggested by Beard.
Considering claim 17, Bentley fails to disclose a plurality of wedge terminals.
However, Beard teaches circuitry on a first surface of a substrate 34, electrical contact pads and wedge terminals 38 on an opposing surface of the substrate, the wedge terminals 38 configured to mechanically couple a plurality of electrical cables 42 to the contact pads (Figures 2-3, Column 4, lines 8-66).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the wedge terminal and contact pad technique of Beard in the invention by Bentley.  The motivation for doing so is to ensure uninterrupted contact between the wiring and the internal circuitry, as suggested by Beard.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bentley et al. (PB-PUB 2010/0206046) in view of Beard (U.S. Patent 4,825,876), as applied to claim 14 above, and further in view of Milley et al.  (PG-PUB 2014/0130605)
Considering claim 18, Bentley, as modified by Beard, fails to disclose that the housing comprises one or more snap structures configured to attach the housing to the base plate and retain the force sensing assembly in the housing.
However, Milley teaches the use of a housing member 247 that comprises a snap structure ([0038]) configured to attach the housing 247 to a base plate 248 and retain at least a force sensing device 214 and a signal conditioning circuitry 217in the housing (Figure 9; [0039]).
Bentley, as modified by Beard, discloses that the cover may be added to the housing so as to seal the pressure sensor die, but is otherwise silent to the type of connection provided between the cover and the base of the housing.  Milley specifically teaches the use of snap connections as a desirable means for securing a cover to a housing.  One of ordinary skill in the art could have simply substituted the snap connections taught by Milley for the connection used by Bentley, as modified by Beard, and the results of the substitution would have been predictable and repeatable.  Milley notes that the cover may be affixed in any desirable manner and equates adhesive, snap and any other connection type as being equivalent.  It can then be reasonable assured that the snap connection will be functional equivalent to other connection techniques.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a housing with snap structures to attach the housing to a base plate comprising the sensing device and signal conditioning circuitry, as taught by Milley, in the invention by Bentley, as modified by Beard.
Considering claim 19, Bentley, as modified by Beard discloses that when the housing 30,32 is joined, a pressure is applied to the plurality of electrical cables by the wedge terminals 38, thus forming an electrical connection (Figures 3 and 10; Column 3, lines 52-55; Column 4, lines 46-66).
Bentley, as modified by Beard, fails to explicitly disclose that snap structures.
However, Milley teaches the use of a housing member 247 that comprises a snap structure ([0038]) configured to attach the housing 247 to a base plate 248 and retain at least a force sensing device 214 and a signal conditioning circuitry 217in the housing (Figure 9; [0039]).
Bentley, as modified by Beard, discloses that the cover may be added to the housing so as to seal the pressure sensor die, but is otherwise silent to the type of connection provided between the cover and the base of the housing.  Milley specifically teaches the use of snap connections as a desirable means for securing a cover to a housing.  One of ordinary skill in the art could have simply substituted the snap connections taught by Milley for the connection used by Bentley, as modified by Beard, and the results of the substitution would have been predictable and repeatable.  Milley notes that the cover may be affixed in any desirable manner and equates adhesive, snap and any other connection type as being equivalent.  It can then be reasonable assured that the snap connection will be functional equivalent to other connection techniques.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a housing with snap structures to attach the housing to a base plate comprising the sensing device and signal conditioning circuitry, as taught by Milley, in the invention by Bentley, as modified by Beard.
Considering claim 20, Bentley fails to disclose a plurality of cable wire guides.
However, Beard teaches a plurality of cable wire guides 46,47 to support a plurality of electrical cables in the base plate 32 (Figures 7-9; Column 4, lines 35-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize wire guides in the invention by Bentley, as taught by Beard.  The motivation for doing so is to provide efficient electrical connection through self-alignment of the electrical cables and the electrical terminals (Column 4, lines 46-66). 

Allowable Subject Matter
It is noted that claims 6-7 and 10 are rejected under double patenting.  Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of an apparatus for sensing a force applied by an external source in a fluid monitoring tube having a housing configured to enclose a force sensing device having a annular ring structure and a signal conditioning circuitry coupled to the force sensing device, the housing having a snap structure to attach the housing to a base plate, the housing having a coupling interface with a coupling, wherein the base plate comprises a push structure to push on a substrate to press fit the annular ring structure in the coupling interface of the housing, wherein the force sensing device comprises a pressure range gauge sense die adhesively attached to the first surface of the substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335. The examiner can normally be reached Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855
October 19, 2022